Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mullet et al. (U.S. 2009/0115366 A1) in view of Marentette (U.S. 2006/0226802 A1).

Regarding claim 1, Mullet et al. disclose a Hall-type travel limit deviation self-resetting encoder 242 [see par. 0073] for a garage door machine D of Fig. 1, comprising a worm gear 214 [see par. 0071], a driving motor 180 for driving the worm gear 214 to rotate [see par. 0070], a motor rotation counting limit mechanism 290 (via  a counting encoder designated generally by the numeral 290 is carried by a circuit board 292 which maintains the control circuit 142, see par. 0078 & Fig. 6), and a worm gear counting calibration mechanism 142 for calibrating the travel limit deviation of the driving motor (via control circuit 142,142' as seen in FIGS. 2B and 30 for adjust or calibrate the amount of power delivered by the motor assembly 136, 136', such that the pivoting movement of the motor assembly 136, 136' can be controlled in a precise manner to match a predetermined position and/or velocity curve, see par. 0151 & Fig. 11).
Mullet et al. are not understood to explicitly disclose a hall effect motor rotation counting mechanism and a worm gear magnet mounted on the nylon worm gear and the worm gear counting calibration mechanism comprising a worm gear position Hall element. 
However, Marentette disclose a plastic/nylon worm gear 42 (see par. 0036) and  a hall effect motor rotation counting mechanism 72a-72b & 80a-80b (see pars. 0049) a warm gear position hall element (see pars. 0051 & 0055, wherein the position-detecting subsystem 112 can detect four distinct zones. Whenever a zone crossing is detected, the subsystem 112 updates or resets the motor index counter to a pre-determined value based on the mechanical configuration between the motor 14 and worm gear 42. The index counter is incremented or decrement based on the output of the other Hall effect sensors 72a, 72b, such that the angular position and velocity of the worm gear 42, wherein the worm gear and magnet 48 are rotated counterclockwise the Hall effect sensors 80a and 80b enter a "01" state, representing the wipe zone. The EOT position within the wipe zone is detected by comparing the value of the index counter against a predetermined threshold value).
It therefore would have been obvious to one of ordinary skill to modify the a worm gear magnet including worm gear position Hall element as taught by Marentette as being not more than predictable use of prior art elements according to established functions but the position Hall element can be use with a worm gear magnet may be positioned in the final gear of the reduction gear train, e.g. the sector gear in such a  Hall effect sensors 80a and 80b register a state transition the angular position of the worm gear [see pars. 0051, 0055 &0057]. One would be motivated to make such a modification in order to use the position Hall element give effectively limit the travel limit deviation of a garage door, compact in structure, low in cost, high in control precision, safe and reliable.

    PNG
    media_image1.png
    654
    986
    media_image1.png
    Greyscale

As to claim 2, Mullet et al. disclose wherein, the motor rotation counting limit mechanism 142 comprises.  Mullet et al. are not understood to explicitly disclose a motor magnet proximate the rotor shaft of the driving motor.  However, Marentette disclose a plastic/nylon worm gear 42 (see par. 0036) and a worm gear magnet 34 or 48 proximate the rotor shaft of the driving motor14 (see pars. 0051, 0055 & 0058).  Therefore, it therefore would have been obvious to one of ordinary skill to modify the 214 of Mullet et al. by using the worm gear magnet as taught by Marentette as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to use the nylon material to better control certain physical variables of the worm gear garage door motor and provides a corresponding pulse, thereby detecting the rotational position of the worm gear which can effectively limit the travel limit deviation of the garage door.

As to claim 3, Mullet et al. disclose worm gear 214 is mounted within a gear housing 196, the gear housing 196 [see par. 0072] is provided with a worm gear cover 230 matched with the worm gear housing 196 [see par. 0072]; and the motor position Hall element 136 [motor position hall element is a device to detect travel limit deviation of the driving motor, see par. 0151].  Mullet et al. are not understood to explicitly disclose a nylon worm gear. However, Marentette disclose a plastic/nylon worm gear 42 (see par. 0036).  It therefore would have been obvious to one of ordinary skill to modify the worm gear 214 of Mullet et al. by using the nylon/plastic worm gear as taught by Marentette as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to use the nylon material to better control certain physical variables of the worm gear garage door motor and provides the advantages of low noise, high efficiency and good consistency.

As to claim 4, Mullet et al. disclose both the motor position Hall element 136 and the worm gear 214 are located on a Hall circuit board 292, and the Hall circuit board 292 is embedded in a circuit board mounting groove 378 of the worm gear cover 230 [see par. 0096].

As to claim 5, Mullet et al. disclose the worm gear cover 230 is provided with a circuit board 292 cover plate 356 adapted to the Hall circuit board 292 and the circuit board 292 mounting groove 378 [see pars. 0096].

As to claim 6, Mullet et al. disclose a worm gear cover 230 has circuit board 292 mounting groove 378 [see pars. 0039-0040].

As to claim 7, Mullet et al. disclose wherein a motor position Hall element 136 located on a same circuit board 292, and the circuit board 292 is inserted into a circuit board mounting groove 378.  and a hall effect motor rotation counting mechanism 72a-72b & 80a-80b (see pars. 0049) a warm gear position hall element (see pars. 0051 & 0055, wherein the position-detecting subsystem 112 can detect four distinct zones. Whenever a zone crossing is detected, the subsystem 112 updates or resets the motor index counter to a pre-determined value based on the mechanical configuration between the motor 14 and worm gear 42. The index counter is incremented or decrement based on the output of the other Hall effect sensors 72a, 72b, such that the angular position and velocity of the worm gear 42, wherein the worm gear and magnet 48 are rotated counterclockwise the Hall effect sensors 80a and 80b enter a "01" state, representing the wipe zone. The EOT position within the wipe zone is detected by comparing the value of the index counter against a predetermined threshold value). 
It therefore would have been obvious to one of ordinary skill to modify the a worm gear magnet including worm gear position Hall element as taught by Marentette as being not more than predictable use of prior art elements according to established functions but the position Hall element can be use with a worm gear magnet may be positioned in the final gear of the reduction gear train, e.g. the sector gear in such a manner for those skilled in the art will recognize that the magnet may be positioned on an intermediate gear, e.g. the worm gear and Hall effect sensors 80a and 80b register a state transition the angular position of the worm gear [see pars. 0051, 0055 &0057]. One would be motivated to make such a modification in order to use the position Hall element give effectively limit the travel limit deviation of a garage door, compact in structure, low in cost, high in control precision, safe and reliable.

As to claim 8, Mullet et al. disclose a motor position Hall element 136 located on a same circuit board 292 and grooves 378 and groove 256. Mullet et al. are not understood to explicitly disclose a worm gear position Hall element separately located on different circuit board and groove. However, Marentette disclose and a hall effect motor rotation counting mechanism 72a-72b & 80a-80b (see pars. 0049) a warm gear 60 and groove 40 (see pars. 0035 & 0038).
It therefore would have been obvious to one of ordinary skill to modify the a worm gear magnet including worm gear position Hall element as taught by Marentette as being not more than predictable use of prior art elements according to established functions but the position Hall element can be use with a worm gear magnet may be positioned in the final gear of the reduction gear train, e.g. the sector gear in such a manner for those skilled in the art will recognize that the magnet may be positioned on an intermediate gear, e.g. the worm gear and Hall effect sensors 80a and 80b register a state transition the angular position of the worm gear [see pars. 0036, 0038, 0049, 0051, 0055 &0057]. One would be motivated to make such a modification in order to use the position Hall element give effectively limit the travel limit deviation of a garage door, compact in structure, low in cost, high in control precision, safe and reliable.

Response to Arguments
Applicant’s arguments with respect to rejected claims have been considered but are moot because the arguments do not apply to any of the references being used in the current new rejection and rejection.  Applicant argues that Prior Art of record  Mullet et al. did not disclose a hall effect worm gear and hall effect worm gear counting calibration mechanism and worm gear magnet proximate to the motor.  However, the Examiner is now introduce Marentette with new explanation and rejection which addressed all of the above mentioned limitations & argument.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on 571-272-2121.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

Examiner: 	/Trung Nguyen/-Art 2866
		January 30, 2021.

/MELISSA J KOVAL/Supervisory Patent Examiner, Art Unit 2866